DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 02/02/2021 are entered. The amendments overcome the previously presented rejections.  Previously presented rejections are withdrawn.  New grounds of rejections based on previously cited references are applied to claims 19-20.  The current Office Action is made FINAL as necessitated by the claim amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “a computer storage media”, which may include transitory computer storage media such as signals and carrier waves and therefore does not fall within any of the four categories of patent eligible subject matter.  It is recommended for the applicant to amend the claims to recite “non-transitory computer storage media” in order to overcome this issue.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan (US 2019/0097839) in view of Shepherd (US 2019/0068524).
	Narayanan discloses the following features.
	Regarding claim 19, a computer storage media storing computer-readable instructions that when executed cause a computer device to: at a node of a virtual network hosting a source virtual machine (see server 206A hosting virtual machines A11, B12, C13 and A14 in Fig. 2A-2C): receive a multicast data packet from an application of the source virtual machine, the multicast data packet including a multicast IP address and a multicast MAC address (see “container A11 in Server 1 206A can Layer 2 packet (e.g., to all recipient containers associated with VNI 100), which is duplicated and encapsulated by VTEP 207A” recited in paragraph [0023], wherein the VTEP 207A receives the multicast packet from the container A11, which is considered as an application of the source virtual machine; the MAC layer is located at layer 2; the layer 2 packet therefore should include a layer 2 address and encapsulates packets of higher layers, such as an IP layer at layer 3); encapsulate the multicast data packet with a destination IP address of a multicast appliance, the multicast appliance configured to process multicast data packets received as unicast packets; and forward the encapsulated multicast packet to the multicast appliance as a unicast packet (see “container A11 in Server 1 206A can generate a multi-destination Layer 2 packet (e.g., to all recipient containers associated with VNI 100), which is duplicated and encapsulated by VTEP 207A.  In this example, VTEP 207A generates a first packet 201 having a multicast address in its outer header, and a second packet 203 having a unicast address in its outer header. Both packets are forwarded to TOR 1 206” recited in paragraph [0023], wherein the VTEP 207A encapsulates the multicast packet and sends it to the TOR1 206; since TOR1 206 is the sole recipient of the multicast packets, the multicast packets are considered to be received by the TOR 1 206 as a unicast packets).
	Regarding claim 20, at the multicast appliance: de-encapsulate the multicast data packet encapsulated as the unicast packet; create replicas of the multicast data packet for each of a plurality of member (see Fig. 2A-2B, wherein the TOR 1 206 de-encapsulates the received packet 203 to obtain the VXLAN and DATA; replicates and creates packets 203A and 203B for TOR 2 208 and TOR 3 210); for each particular 
	Narayanan does not explicitly disclose the following features: regarding claims 19-20, the use of multicast/unicast IP address and MAC address (Narayanan discloses the use of layer 2 packets; destination address (paragraph [0013]), and IP address (paragraph [0022]); but does not specifically disclose the use of MAC address).
	Shepherd discloses the following features.
	Regarding claims 19-20, the use of multicast/unicast IP address and MAC address (see “The sender LVIs only needs to know the IP or MAC address of the DVR in the BIER domain” recited in paragraph [0038]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the system of Narayanan using features, as taught by Shepherd, by using IP/MAC address in its layer 2 packets in order to forward the packets to the intended recipients (see paragraph [0038] of Shepherd).

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the amended claims 1-18 overcome previously cited references as shown in the applicant’s remarks.  New found reference, Denman (US 7,801,953) discloses the new claimed feature of “determine a number of members to the multicast data packet; generate a replica of the multicast data packet for each of the members and add customer address metadata to each replica” (column 20).  However, the new found references and previously cited references do not disclose the amended claim feature of “apply a connectivity policy to the multicast data packet…for each particular replica of the multicast data packet: bypass application of the connectivity policy based on using the customer address metadata as a match condition” as applied within the scopes of the currently allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Denman (US 7,801,953) discloses the new claimed feature of “determine a number of members to the multicast data packet; generate a replica of the multicast data packet for each of the members and add customer address metadata to each replica” (column 20).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/           Primary Examiner, Art Unit 2473